SHIVERS, Judge.
Defendant appeals from a judgment of conviction and sentence for trespass and burglary of a conveyance. We affirm defendant’s conviction and sentence except his enhanced sentence as an habitual offender under § 775.084, Florida Statutes (1977) which we quash.
The record below fails to demonstrate the defendant has either previously been convicted of a felony in this state or has twice previously been convicted of a first degree misdemeanor in this state or of another qualified offense. Section 775.084(l)(a)l.-a.b., Florida Statutes (1977). A “qualified offense” includes any offense in violation of a law of another state or of the United States that resulted in imprisonment exceeding one year. Section 775.084(l)(c), Florida Statutes (1977). The above statutes require proof of two out-of-state convictions of a qualified offense in order to justify the imposition of an enhanced sentence. Miles v. State, 374 So.2d 1167 (Fla. 2d DCA 1979); Shead v. State, 367 So.2d 264 (Fla. 3d DCA 1979). However; the only previous conviction which the lower court relied upon in sentencing the defendant as a habitual offender was a mail fraud conviction in the United States District Court for the Southern District of Alabama.
Therefore, that portion of defendant’s judgment and sentence which imposes an additional five years under the habitual offender act to run consecutively to his initial sentence for trespass and burglary of a conveyance is quashed. All other portions of defendant’s judgment of conviction and sentence are affirmed.
Affirmed as modified.
WENTWORTH, J., and WOODIE A. LILES (Ret.), Associate Judge, concur.